Shaw, C. J.
The court are of opinion, that this citation was well served on the creditor. Rev. Sts. c. 98, § 3. The creditor was out of the state. Messrs. Hutchins & Wheeler were the attorneys who prosecuted the suit and obtained the judgment. The statute does not, in terms, require several notices to several attorneys; it speaks of the “ attorney.” The general rule is, that when two or more persons are subject to a joint duty or obligation, upon notice, and when other special notice is not made necessary, by statute or by contract, a notice addressed to all, and served on one, is notice to all. Morse v. Aldrich, 1 Met. 544, and cases there cited. A fortiori, when several are attorneys at law and partners, exercising a joint power for one and the same principal.
But, taking the return to be true, and giving it a strict and literal construction, it is well enough. There is no impracticability in delivering one paper to two persons sitting or standing together; or in delivering it to one, in the presence and hearing of both, and saying it is for them ; or in handing it to one, and then,by consent, taking it and handing it to the other. That it was delivered to both, is not more improbable, in fact, than the case where an officer returned that he had summoned three creditors by leaving “ a copy ” at their last and usual place of abode; in which case, if the return was *265true, they must all have had one and the same place of abode. But it was held, as that was not impracticable, that the return must be taken to be true, and could not be limited or enlarged by evidence aliunde. Leach v. Hill, 3 Met. 173.
By St. 1844, c. 154, § 4, provision is made, that service on one plaintiff, or one agent or attorney, shall be sufficient. But it is insisted, that if the defendants relied on this statute, it must appear by the return, which attorney it was served upon, which does not appear in this case. But we think, for reasons already stated, that this case does not depend on that statute, because the notice was sufficient without, which renders it unnecessary to consider that objection.

Judgment affirmed,.